DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-25 are pending.

Specification
The abstract is objected to for including a phrase which can be implied. See “The disclosure relates to” in line 1. See MPEP 608.01(b). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-16, and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,803,474 (Wilson).
Regarding claim 1, Wilson discloses a quick-release device for a tractor PTO shaft (see Figures 1-5), comprising:

a plurality of slots (45) defined on the first body;
a second body (25) having a third outer surface and a fourth outer surface and a second thickness disposed therebetween; and
a plurality of extensions (40) extending from the second body, wherein the plurality of extensions are configured to removably engage with the plurality of slots (see Figure 1).
Regarding claim 2, Wilson discloses a housing (26) secured to the first body (35) and configured to engage with the tractor PTO shaft; and an implement spline (21) extending from the second body (25), wherein the implement spline is configured to engage with an implement.
Regarding claim 3, Wilson discloses the plurality of slots (45) each define a larger end (46) and a smaller end (49).
Regarding claim 4, Wilson discloses the plurality of extensions (40) are configured to removably engage with the larger end of the plurality of slots (45; see Figures 3 and 4).
Regarding claim 5, Wilson discloses the plurality of extensions (40) define a top (48), wherein the top is of a larger size than the smaller end of each of the plurality of slots (45; see Figure 1).
Regarding claim 9, Wilson discloses the second body (25) further comprises at least one locking slot (shown accepting 32).
Regarding claim 10, Wilson discloses a locking pin (32) configured to secure the first body (35) and the second body (25) via the at least one locking slot (shown accepting 32).
Regarding claim 11, Wilson discloses a quick-release device for a tractor PTO shaft (see Figures 1-5), comprising:

a plurality of tapered slots (45) defined on the first body, wherein each slot defines a larger end (46) and a smaller end (49);
a locking hole (33) defined on the first body;
a second body (25) having a third outer surface and a fourth outer surface and a second thickness disposed therebetween, wherein the second body is configured to engage with the plurality of tapered slots of the first body;
a locking slot (shown accepting 32) defined on the second body; and
wherein the locking hole and the locking slot are configured for aligning and securing the two bodies (see Figure 1).
Regarding claim 12, Wilson discloses a means for locking (32), wherein the means for locking is engaged with the locking hole (33) and the locking slot (shown accepting 32), and further wherein the means for locking is configured for securing the first body (35 & 29) and the second body (25; see Figure 1).
Regarding claim 13, Wilson discloses at least one connector (40) configured for lockingly engaging the first body (35 & 29) and the second body (25; see Figure 1).
Regarding claim 14, Wilson discloses a method for quick-release and connection for a PTO shaft (see Figures 1-5), comprising the steps:
providing a first body (35 & 29) having a first thickness between a first outer surface and a second outer surface, wherein the first body defines a plurality of tapered slots (45), wherein each tapered slot defines a larger end (46) and a smaller end (49);
providing a second body (25) having a second thickness between a third outer surface and a fourth outer surface; and
extending a plurality of extensions (40) from the third outer surface, wherein each extension is insertable and removable from the plurality of tapered slots (see Figures 3 and 4).
Regarding claim 15, Wilson discloses the steps of inserting the plurality of extensions (40) into the plurality of tapered slots (45).
Regarding claim 16, Wilson discloses the steps of rotating the first body (35 & 29) and the second body (25) in relation to each other in a first direction (see Figure 3 vs. Figure 4); and
sliding the plurality of extensions (40) from the larger end (46) of the plurality of tapered slots to the smaller end (49) of the plurality of tapered slots (see Figure 3 vs. Figure 4).
Regarding claim 19, Wilson discloses the first body (35 & 29) further defines at least one locking hole (33) and wherein the second body (25) further defines a locking slot (shown accepting 32), and further comprising the step of providing a locking pin (32) having a locking pin head top of pin 32 in Figure 1) and a locking pin stem, wherein the locking pin stem is insertable and removable from the at least one locking hole and locking slot; and wherein the locking pin head is prohibited from insertion and removal from the at least one locking hole and locking slot (the pins disclosed as being “fixed” in column 2, lines 61-65).
Regarding claim 20, Wilson discloses the steps of inserting the locking pin stem through the locking slot (shown accepting 32) defined on the second body (25) and inserting the locking pin stem through the at least one locking pin hole (33).
Regarding claim 21, Wilson discloses the step of preventing rotation of the first body (35 & 29) in relation to the second body (25; via threading of the extensions 40).
Regarding claim 22, Wilson discloses the steps of providing a receiver (see, e.g., 14, 26) attached to the first body (35 & 29; and engaging the receiver to the PTO shaft (see, e.g., 12).
Regarding claim 23, Wilson discloses the steps of extending an implement spline (21) from the fourth outer surface; and engaging an implement receptacle attached to a trailer (see column 2, lines 41-45).
Regarding claim 24, Wilson discloses the first body (35 & 29) further defines at least one locking hole (33) and wherein the second body (25) further defines a locking slot (shown accepting 32), and further comprising the steps of aligning the locking hole and locking slot; and engaging first body and the second body via the locking hole and locking slot (see Figure 1).
Regarding claim 25, Wilson discloses the step of preventing disengagement of the first body (35 & 29) and the second body (25; via threading of the extensions 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of US 4,407,598 (Hendershot).
Regarding claim 6, Wilson discloses a first circumference defined around the first body and a second circumference defined around the second body, but does not expressly disclose a first guideline on the first circumference and a second guideline on the second circumference.
Hendershot teaches providing a first body (13) with a first guideline (33) and a second body (23) with a second guideline (34) in order to assist in the alignment of openings in the bodies (see column 3, lines 13-19). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the quick-release device of Sawabe to include a first guideline on the first circumference and a second guideline on the second circumference, as taught in Hendershot, in order to align the openings in the first and second bodies.
Regarding claim 7, the combination of Wilson and Hendershot teaches the first guideline (33 of Hendershot) and the second guideline (34 of Hendershot) are aligned when the plurality of extensions (40 of Wilson) engage the smaller end of the plurality of slots.
Regarding claim 8, Wilson teaches the plurality of extensions (40) comprise a plurality of clevis pins.
Regarding claim 17, Wilson discloses the method according to claim 16, but does not expressly disclose the step of aligning a first guideline inscribed on the circumference of the first body with a second guideline inscribed on the circumference of the second body.
Hendershot teaches providing a first body (13) with a first guideline (33) and a second body (23) with a second guideline (34) in order to assist in the alignment of openings in the bodies (see column 3, lines 13-19). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sawabe the step of aligning a first guideline inscribed on the circumference of the first body with a second guideline inscribed on the circumference of the second body, as taught in Hendershot, in order to align the openings in the first and second bodies.
Regarding claim 18, Wilson teaches the step of prohibiting the removal of the plurality of extensions (40) from the smaller end of the plurality of tapered slots (45; via threading of the extensions 40).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
August 11, 2021